United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
JOHN F. KENNEDY INTERNATIONAL
AIRPORT, Jamaica, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0507
Issued: October 6, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 17, 2021 appellant, through counsel, filed a timely appeal from an October 15,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 15, 2020 decision, appellant submitted additional evidence to
OWCP. However, the Board’s Rules of Procedures provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to expand the acceptance of his
claim to include additional conditions as causally related to the accepted April 28, 2019
employment injury.
FACTUAL HISTORY
On April 28, 2019 appellant, then a 58-year-old customs and border patrol officer, filed a
traumatic injury claim (Form CA-1) alleging that on that date he slipped when pulling a postal
container and injured his back, left foot, and ankle while in the performance of duty. He did not
immediately stop work.
On May 13, 2019 Dr. Gus Katsigiorgis, a Board-certified orthopedist, treated appellant for
a work-related injury to his back, left foot, and ankle that occurred on April 28, 2019 when he was
hit by a mail postal container. Findings on examination revealed paraspinal muscle tenderness,
tenderness about the Achilles, and medially about the ankle. X-rays of the left ankle, left foot,
lumbar spine, and pelvis demonstrated no sign of obvious fracture. Dr. Katsigiorgis diagnosed
lumbar, left ankle and left foot sprain, lumbar spine pain, pain of ligaments of lumbar spine initial
encounter, sprain of other ligament of the left ankle, and left foot pain. He returned appellant to
restricted duties. In an attending physician’s report (Form CA-20) dated May 14, 2019,
Dr. Katsigiorgis indicated that appellant was injured at work on April 28, 2019 and diagnosed
lumbar pain and sprain of left foot and ankle. He affirmed that the diagnosed conditions had been
caused or aggravated by the described employment incident. Dr. Katsigiorgis treated appellant
again on May 24, 2019 for low back and left ankle pain. He noted tenderness of the left ankle and
lumbar spine and paraspinal muscle tenderness. Dr. Katsigiorgis indicated that appellant was
disabled from work. In a work excuse form of even date, he noted that appellant was treated for a
back and left ankle condition and was totally disabled.
A magnetic resonance imaging (MRI) scan dated May 15, 2019 of the left ankle revealed
thickening of the lateral ligaments compatible with healed partial tears, Achilles te ndinopathy with
low grade linear interstitial tears proximal to the superior calcaneal process with a 10-millimeter
moderate grade tear at the insertion, per tendinitis, bursitis, impaction injury of the anterior central
distal tibia, and marrow edema.
On June 5, 2019 Dr. Kanwarpaul Grewal, a Board-certified orthopedist, treated appellant
for lower and mid back pain that developed on April 28, 2019 after a fall at work. Findings on
examination revealed antalgic gait, tenderness to palpation of the thoracic spine, and limited range
of motion of the lumbar spine. Dr. Grewal reviewed the MRI scan of the lumbar spine, which
showed a minor slip at L4-5 and noted “nothing of concern and unrelated to issues presented by
patient.” He diagnosed acute lumbar strain. Dr. Grewal saw appellant in follow-up on June 10
and July 1, 2019 for low back pain attributed to a fall that occurred at work on April 28, 2019. He
diagnosed acute lumbar strain. Dr. Grewal performed a trigger point injection on June 10, 2019.
In work excuse forms dated June 10 and July 1, 2019, he treated appellant for thoracic and lumbar
strain and advised that appellant was totally disabled.
In a July 9, 2019 development letter, OWCP advised appellant of the deficiencies of his
claim and requested additional factual and medical evidence. It afforded him 30 days to respond.
2

On June 25, 2019 appellant underwent an MRI scan of the thoracic spine, which revealed
compressive presumptive calcified thoracic disc herniation at T9 -10 and thoracic degenerative
disease.
Appellant was seen again by Dr. Katsigiorgis on July 10, 2019 for persistent low back and
left ankle pain. He reported new left knee pain that he attributed to the way he has been walking.
Findings on examination revealed paraspinal muscle tenderness, restricted range of motion,
antalgic gait, and tenderness of the left ankle. Dr. Katsigiorgis diagnosed left ankle derangement,
lumbar derangement, left knee tendinitis compensatory to antalgic gait, sprain of other ligament
of the left ankle, sprain of ligaments of lumbar spine, and sprain of other parts of the left knee. In
a July 10, 2019 work excuse note, Dr. Katsigiorgis advised that he remained totally disabled. In
an attending physician’s report (Form CA-20) dated July 11, 2019, he affirmed that the diagnosed
conditions were caused or aggravated by the described employment incident. On August 28, 2019
Dr. Katsigiorgis released appellant to light-duty modified work on September 1, 2019 with no
heavy lifting.
In an attending physician’s report (Form CA-20) dated July 30, 2019, Dr. Grewal
referenced his July 1, 2019 report. He examined appellant on August 12, 2019 for persistent low
back pain, which improved with conservative treatment. Dr. Grewal provided a history of the
April 28, 2019 work injury noting that appellant had a twisting injury to the left leg leading to a
fall. He opined that the left knee is likely strained from that injury since the pain persisted since
that time. Dr. Grewal diagnosed acute lumbar strain improving, thoracic disc herniation with
radiculopathy, and left knee pain.
In response to the development letter, on August 1, 2019 appellant indicated that at the
time of the injury he was performing official duties as a custom and border patrol officer at the
post office in the employing establishment. He noted that after the injury occurred he experienced
immediate pain in the left ankle and back. Appellant advised that he did not sustain any other
injury between the date of injury and date first reported to his supervisor. He noted that his
condition had worsened prohibiting him from walking or sleeping. 4
On September 4, 2019 the employing establishment offered appellant a temporary limitedduty position, eight hours a day, with the same pay as his current salary. The position was subject
to the restrictions set forth by appellant’s treating physician.
In a report dated September 14, 2019, Dr. Manoj Sadhnani, a podiatrist, treated appellant
for an injury to his left foot and left ankle/heel sustained at work on April 8, 2019. He noted that
an MRI scan revealed tearing of the left heel Achilles tendon and prominent bone spur on the
posterior left heel. Dr. Sadhnani noted that x-rays of the left foot revealed no fracture, but
calcification of posterior left heel. He diagnosed strain of left Achilles tendon and calcaneal spur,

4

OWCP referred appellant’s case file to Dr. James Caviness, a Board-certified physiatrist and OWCP medical
review physician. In a report dated August 19, 2019, Dr. Caviness noted reviewing the medical records, but not
examining appellant. He indicated that he could not tell from the medical notes which muscles were being injected
or the medical necessity of these procedures. Dr. Caviness advised that there was no sound medical rationale in the
recent notes or on file for appellant being off work and recommended referral to a district medical adviser or second
opinion physician to evaluate the work relationship, medical necessity of trigger point injections, and his capacity to
work.

3

left foot. Dr. Sadhnani recommended surgical debridement of frail tendon , repair of Achilles
tendon, and excision of spur and bony prominence left heel.
By decision dated September 18, 2019, OWCP denied appellant’s traumatic injury claim,
finding that he had not established causal relationship between his diagnosed conditions and his
accepted April 28, 2019 employment incident.
Appellant subsequently submitted additional evidence. Dr. Katsigiorgis continued to treat
appellant through August 28, 2019 for persistent low back, left ankle, and left knee pain. He noted
paraspinal muscle tenderness, tenderness about the left Achilles, antalgic gait, and positive
patellofemoral femoral pain of the left knee. Dr. Katsigiorgis diagnosed sprain of the ligaments
of the lumbar spine, sprain of other ligament of the left ankle, and sprain of other specified parts
of the left knee. He noted that appellant could resume light-duty work.
On September 26, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. By letter dated October 11, 2019,
appellant withdrew his request for an oral hearing and requested OWCP proceed with adjudication
of his claim for reconsideration.
In reports dated January 15, June 10, and July 15, 2020, Dr. Grewal treated appellant in
follow-up for his work injury and related continued lower back pain that occasionally radiates
down the right leg. Appellant reported having left knee surgery on November 1, 2019 and left
Achilles surgery on December 11, 2019. He diagnosed improving acute lumbar strain, improving
thoracic disc herniation with radiculopathy, left knee pain, and Achilles pain. In a report dated
February 24, 2020, Dr. Grewal noted that appellant was postoperative left knee arthroscopy and
left Achilles tendon debridement and had limited mobility. In an addendum dated July 21, 2020,
he advised that, due to compressive disc herniation in the thoracic spine, chronic pain management
needs with injections, and potential surgery, appellant was not an ideal candidate for police or
correction work. Dr. Grewal opined that appellant’s injury was causally related to the fall on
April 28, 2019 and as a result appellant has developed significant limitations secondary to his
work-related injury. He opined that his treatment and injury to the spine was associated with direct
trauma associated with the fall.
In an April 20, 2020 report, Dr. Craig S. Radnay, a Board-certified orthopedist, noted
treating appellant since February 15, 2017 for left posterior ankle pain. Appellant reported being
an active runner who would run four to five times a week around six to sev en miles. He noted
x-rays of the left foot and left ankle at that time revealed evidence of a small Achilles insertional
spur with Haglund’s deformity. Dr. Radnay diagnosed left Achilles insertional tendinopathy with
gastrocnemius contracture. He treated appellant again on September 25, 2019 for left Achilles
tendon pain and left knee pain. Appellant reported pulling something heavy at work and he slipped
and fell. Dr. Radnay reviewed the MRI scan of the left ankle dated May 15, 2019 and opined that
appellant’s recent work injury exacerbated appellant’s condition. He recommended a left Achilles
tendon debridement, repair with resection of Haglund’s deformity, and gastrocnemius recession
and bursectomy. Dr. Radnay indicated that the Achilles tendinopathy pain occurred secondary to
appellant’s work as a police officer, the recent fall in April 2019, and after a cart that rolled over
posterior left ankle at work causing appellant to fall. He reviewed an MRI scan of the left knee
from October 2, 2019, which revealed a medial meniscus tear along the inferior articular surface
with a flap tear of the body and posterior horn from the inferior articular surface. Dr. Radnay
indicated that since appellant’s injury in April 28, 2019 appellant remained very tender with
4

limited mobility. On October 29, 2019 he performed a left knee arthroscopic partial medial
meniscectomy with arthroscopic partial synovectomy, arthroscopic excision of the medial plica,
arthroscopic debridement, chondroplasty of the medial femoral condyle, medial tibial plateau, and
femoral trochlea. On December 11, 2019 Dr. Radnay performed a left Achilles tendon
debridement with repair of chronic Achilles insertional tendinopathy with left Achilles
gastrocnemius recession and a left calcaneus exostectomy and saucerization. Appellant developed
a deep vein thrombosis after surgery. Dr. Radnay treated appellant on January 29 and March 11,
2020 and noted that he transitioned into a weight-bearing shoe, but experienced neuritis symptoms
consistent with decreased sensation along the sural nerve.
By decision dated October 15, 2020, OWCP accepted appellant’s claim for lumbar sprain,
lumbar strain, thoracic strain, left ankle sprain, left knee sprain, and left Achilles strain.
By separate decision dated October 15, 2020, OWCP vacated the decision dated
September 18, 2019 in part, accepting that the conditions of lumbar sprain, lumbar strain, thoracic
strain, left knee sprain, left ankle sprain, and left Achilles strain were caused by the work injury
on April 28, 2019. However, it found that the evidence of record was insufficient to establish that
the remaining orthopedic conditions including thoracic disc herniation with radiculopathy,
compressive disc herniation of the thoracic spine, left Achilles insertional tendinopathy, left knee
tear, left foot calcaneal spur, left ankle internal derangement, lumbar derangement, and left knee
tendinitis were caused by the April 28, 2019 work injury.
LEGAL PRECEDENT
When an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5
To establish causal relationship between the condition as well as any additional conditions
claimed and the employment injury, an employee must submit rationalized medical evidence. 6
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant. 7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish the expansion
of the acceptance of his claim to include additional conditions as causally related to the accepted
April 28, 2019 employment injury.
OWCP accepted appellant’s claim for lumbar sprain, lumbar strain, thoracic strain, left
ankle sprain, left knee sprain, and left Achilles strain. However, it denied expansion of the
5

M.M., Docket No. 19-0951 (issued October 24, 2019); Jaja K. Asaramo, 55 ECAB 200 (2004).

6

T.K., Docket No. 18-1239 (issued May 29, 2019); M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB
465 (2004).
7

T.K., id.; I.J., 59 ECAB 408 (2008).

5

acceptance of his claim to include additional diagnosed conditions as his physicians had not
provided sufficient medical rationale explaining how the April 28, 2019 employment injury caused
or contributed to the additional diagnosed conditions.
Appellant was treated by Dr. Katsigiorgis on May 13 and August 28, 2019 for a workrelated injury to his back, left foot, and ankle that occurred on April 28, 2019 when he was hit by
a mail postal container. Dr. Katsigiorgis diagnosed lumbar, left ankle and left foot sprain, lumbar
spine pain, sprain of ligaments of lumbar spine initial encounter, sprain of other ligament of the
left ankle, and left foot pain. Similarly, Dr. Grewel saw appellant in follow-up on June 10 and
July 1, 2019 for low back pain attributed to a fall that occurred at work on April 28, 2019. He
diagnosed acute lumbar strain and performed a trigger point injection. In reports dated January 15,
February 24, June 10, and July 15, 2020, Dr. Grewal treated appellant in follow-up for his work
injury. Appellant reported having left knee surgery on November 1, 2019 and left Achilles surgery
on December 11, 2019. Dr. Grewal diagnosed acute lumbar strain, thoracic disc herniation with
radiculopathy, left knee pain, and Achilles pain. These reports are of no probative value as to
whether acceptance of the claim should be expanded as they do not address the additional
diagnosed conditions. The Board has held that medical evidence that does not offer an opinion
regarding the cause of an employee’s condition is of no probative value on the issue of causal
relationship.8
Dr. Katsigiorgis treated appellant on May 24 and July 10, 2019 for low back and left ankle
pain and noted that appellant was totally disabled from work. Appellant was seen again by
Dr. Katsigiorgis on July 10, 2019 for persistent low back and left ankle pain and new left knee
pain. Dr. Katsigiorgis diagnosed left ankle derangement, lumbar derangement, left knee tendinitis
compensatory to antalgic gait, sprain of other ligament of the left ankle, sprain of ligaments of
lumbar spine, and sprain of other parts of the left knee, but offered no opinion as to the cause of
these diagnosed conditions. Similarly, in work excuse forms dated June 10 and July 1, 2019,
Dr. Grewal treated appellant for thoracic and lumbar strain and advised that he was totally
disabled. An opinion which does not address the cause of an e mployee’s condition is of no
probative value on the issue of causal relationship.9 As the reports of Drs. Katsigiorgis and Grewel
do not offer an opinion on causal relationship, they are of no probative value and, thus, insufficient
to establish the expansion of the acceptance of appellant’s claim.
In attending physician’s reports (Form CA-20) dated May 14 and July 11, 2019,
Dr. Katsigiorgis affirmed that the condition was caused or aggravated by an employment activity.
However, the Board has held that an affirmative opinion on causal relationship, without more by
way of medical rationale, is insufficient to establish the claim.10 Therefore, the Board finds that
these reports are insufficient to establish appellant’s burden of proof.
On June 5, 2019 Dr. Grewal treated appellant for lower and mid back pain that developed
on April 28, 2019 after a fall at work while pulling a mail cart. He reviewed an MRI scan of the
lumbar spine and stated the findings were “nothing of concern and unrelated to issues presented
8

See S.H., Docket No. 19-1128 (issued December 2, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
9

Id.

10

See R.H., Docket No. 20-1684 (issued August 27, 2021); C.S., Docket No. 18-1633 (issued December 30, 2019);
Donald W. Long, 41 ECAB 142 (1989); Lillian M. Jones, 34 ECAB 379, 381 (1982).

6

by patient.” This report is insufficient to establish the expansion of the acceptance of appellant’s
claim for additional lumbar conditions as he does not attribute the conditions to the April 28, 2019
work injury, rather he opined that the “minor slip at L4-5” was unrelated to the issues presented
by appellant.
Dr. Grewel examined appellant on August 12, 2019 and provided a history of the April 28,
2019 work injury. He opined that the left knee was likely strained from that injury since the pain
was persistent since that time. The Board has held that an opinion that a condition is causally
related to an employment injury because the employee was asymptomatic before the injury is
insufficient, without supporting rationale, to support a causal relationship. 11
In an addendum report dated July 21, 2020, Dr. Grewel opined that appellant’s injury was
causally related to the fall on April 28, 2019. He opined that appellant’s treatment and injury to
the spine was associated with direct trauma associated with the fall. While Dr. Grewel provided a
conclusory opinion, he did not explain, with rationale, how the accepted employment injury had
caused or aggravated additional lumbar conditions. The Board has held that a report is of limited
probative value regarding causal relationship if it does not contain medical rationale explaining
how a given medical condition/disability was causally related to employment factors. 12
In a report dated September 14, 2019, Dr. Sadhnani treated appellant for an injury to
appellant’s left foot and left ankle/heel sustained at work on April 8, 2019; however, appellant’s
injury occurred on April 28, 2019. The Board has held that medical opinions based on an
incomplete or inaccurate history are of limited probative value. 13 Therefore, this report is
insufficient to meet appellant’s burden of proof.
In an April 20, 2020 report, Dr. Radnay noted treating appellant since February 15, 2017
for left posterior ankle pain attributed to being an active runner. He diagnosed left Achilles
insertional tendinopathy with gastrocnemius contracture. Dr. Radnay treated appellant again on
September 25, 2019 and opined that appellant’s recent work injury exacerbated his condition. He
indicated that the Achilles tendinopathy pain occurred secondary to appellant’s work as a police
officer, the recent fall in April 2019, and after a cart that rolled over posterior left ankle at work
causing appellant to fall. While his opinion is supportive of causal relationship, Dr. Radnay did
not provide sufficient medical rationale explaining the basis of his opinion on causal relationship. 14
He did not explain how the mechanism of injury would have physiologically caused or aggravated
the additional diagnosed conditions. 15 As noted, the failure to provide medical rationale in support
of a causation finding, results in the determination that Dr. Radnay’s report is insufficient to
establish appellant’s burden of proof.16

11

J.F., Docket No. 19-1694 (issued March 18, 2020); Kimper Lee, 45 ECAB 565 (1994).

12

A.L., Docket No. 18-1706 (issued May 20, 2019); Y.D., Docket No. 16-1896 (issued February 10, 2017).

13

G.E., Docket No. 19-1190 (issued November 26, 2019); T.O., Docket No. 17-0093 (issued March 22, 2018).

14

C.V., Docket No. 18-1106 (issued March 20, 2019); M.E., Docket No. 18-0330 (issued September 14, 2018);
A.D., 58 ECAB 149 (2006).
15

See J.B., Docket No. 19-1042 (issued November 8, 2019); J.K., Docket No. 19-0462 (issued August 5, 2019).

16

M.C., Docket No. 18-0361 (issued August 15, 2018).

7

Appellant submitted multiple diagnostic testing reports. The Board has held that diagnostic
studies, standing alone, are of limited probative value as they do not address whether the
employment injury caused any of the diagnosed conditions.17
As the medical evidence of record is insufficient to establish causal relationship, the Board
finds that appellant has not met his burden of proof to establish that his claim should be expanded
to accept the additional medical conditions. 18
On appeal appellant asserts that he submitted sufficient evidence to support expansion of
his claim. As explained above, the medical evidence of record is insufficient to establish that the
acceptance of the claim should be expanded to include additional conditions.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that the
acceptance of his claim should be expanded to include additional conditions causally related to the
accepted April 28, 2019 employment injury.

17

J.P., Docket No. 19-0216 (issued December 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

18

A.T., Docket No. 19-1608 (issued April 21, 2020).

8

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

